DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendments dated 1/4/2021.
2. 	Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, 18, 20 and 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22
Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Independent Claim (10) Limitations
Abstract Idea

Certain Methods of Organizing Human Activity
storing, by the digital wallet computing device, in the one or more memory devices, a plurality of enrollment procedures for accessing an issuer website associated with completion of enrollment to the digital wallet application; 
Insignificant Extra Solution Activity
receiving, from each of the plurality of user computing devices, during a respective online purchase transaction by 

for each user of the plurality of new users:
comparing, by the digital wallet computing device, the respective at least one of the phone number and the email address to a registry of user data of a plurality of issuers;
Mental Process
calculating one authentication level based on the comparison and a plurality of fraud rules applied to the attribute data, wherein the authentication level for the new user represents a level of confidence that the enrollment request from the 

when the calculated authentication level of the new user represents a high level of confidence:
retrieving, from the one or more memory devices, by the digital wallet computing device, a first enrollment procedure of the plurality of enrollment procedures based on the first calculated authentication level of the new user, wherein the first enrollment procedure indicates a streamlined procedure configured to automatically detect the new user of the issuer website to complete the enrollment request; and
Mental Process
transmitting, by the digital wallet computing device of the new user, an electronically executable first instruction to enable completion of the enrollment request according to the first enrollment procedure;
Certain Methods of Organizing Human Activity

retrieve, from the one or more memory devices, by the digital wallet computing device, a second enrollment procedure, which is different from the first enrollment procedure based on the calculated second authentication level of the new user, wherein the second enrollment procedure includes a step-up challenge enrollment procedure configured to present the new user with an authentication challenge that must be successfully completed by the new user prior to allowing the new user access to the issuer website to complete the enrollment request; and
Mental Process
transmitting by the digital wallet computing device to the user computing device of the new user, an electronically second institution to enable completion of 

granting access to the new user of the digital wallet application only in response to the completion of the respective enrollment request by the new user according to the one of the first or second enrollment procedures.
Certain Methods of Organizing Human Activity


Controlling access to resources is exactly the sort of process that “can be performed in the human mind, or by a human using a pen and paper,” which the courts have repeatedly deemed unpatentable.  See CyberSource Corp. v. Retail Decisions, Inc., (Fed. Cir. 2011).  The idea long predates Applicant’s claims and is pervasive in human activity, whether in libraries (loaning materials only to card-holding members), office buildings (allowing certain employees entrance to only certain floors), or banks (offering or denying loans to applicants based on suitability and intended use).  In each of these circumstances, as in the claims at issue, a request is made for access to a resource, that request is received and evaluated, and then the request is either granted or not.
Courts have repeatedly found the concept of controlling access to resources via software to be an abstract idea.  See Smart Sys. Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1371 (Fed. Cir. 2017) (claim involving “denying access to a transit system if the bankcard is invalid” was directed to an abstract idea); Prism Techs. 
The concept of verifying digital wallet enrollment request falls under the groupings of Commercial or Legal Interactions and/or Managing Personal Behavior or Relationships or Interactions Between People and/or Mental Processes such as: obtaining and comparing intangible data (Cybersource); detecting fraud or misuse (Fairwarning); processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); local processing of payments for remotely purchased goods (Inventor Holdings); evaluating loan financing (Mortgage Grader); rules for playing a dice game (In re Guldenaar Holding); voting, verifying and submitting vote for tabulation (Voter Verified); controlling access to a platform (Ericsson v. TCL).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
III. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.
Hence, the independent claims recite abstract ideas.

Hence under Prong One of Step 2A, the independent claims recite a judicial exception.  
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see Vandamemo.
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and Vandamemo
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h)
The only additional elements recited in the claims, that are not recognized judicially recognized abstract ideas, are: a digital wallet computing device and a user computing device.  A close look at the Specification failed to locate any disclosed embodiments of the digital wallet computing device 212.  Under BRI, the digital wallet computing device 212 (as shown in Fig. 5) can be any generic computing device.  Similarly, the user computing device 508 (as depicted in Fig. 5) appears to be a generic desktop computer.  Hence, Examiner notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving enrollment request to a digital wallet application; comparing user attribute data such as phone number and email address to a registry of users; calculating authentication level not indicative of integration into a practical application.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computing devices as tools.  
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic computing device to perform the steps of – receiving enrollment request to a digital wallet application; comparing user attribute data such as phone number and email address to a registry of users; calculating authentication level based on the comparison and fraud rules representing confidence level of not being fraud; when authentication level represents high level of confidence transmit enrollment procedure to user; when authentication level represents low level of confidence, transmit step-up challenge enrollment procedure; grant access in response to completing first or second enrollment 
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving enrollment request to a digital wallet application; comparing user attribute data such as phone number and email address to a registry of users; calculating authentication level based on the comparison and fraud rules representing confidence level of not being fraud; when authentication level represents high level of confidence transmit enrollment procedure to user; when authentication level represents low level of confidence, transmit step-up challenge enrollment procedure; grant access in response to completing first or second enrollment procedures – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22
Claims 1, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laracey (US 2016/0239818 A1) in view of French et al. (US 2003/0033526 A1).

Claim 1: 
A digital wallet computing device for preventing impermissible access to one or more network devices of a digital wallet service by verifying a plurality of new users during enrollment to a digital wallet application, said digital wallet computing device in communication with a plurality of user computing devices associated with a plurality of new users, said digital wallet computing device comprising one or more processors in communication with one or more memory devices, said one or more processors configured to: 
store, in said one or more memory devices, a plurality of enrollment procedures for accessing an issuer website associated with completion of enrollment to the digital wallet application;
(See French: Para [0158] (“several preliminary procedures”)
receive, from each of the plurality of user computing devices during a respective online purchase transaction by the corresponding new user, an enrollment request to the digital wallet application, each enrollment request including attribute data associated 
(See Laracey: Para [0014] (“Embodiments of the present invention relate to systems, methods, processes, computer program code and means for enrolling in and creating a digital/mobile wallet account that can be used on a mobile device or any other network (such as Internet) connected device to conduct financial transactions in a variety of contexts”)
for each new user of the plurality of new users:
compare the respective at least one of the phone number and the email address to a registry of user data of a plurality of issuers;
(See French: Para [0024] (“That first level authentication process compares the degree of match between the user-supplied first type of information and known data about the user from other sources”)
(See also Laracey: Para [0024] (“By reducing the enrollment and account creation process to a card swipe and a sharing of contact information (such as a mobile phone number or email address), the time required to register is dramatically reduced for the consumer.”)
calculate one authentication level based on the comparison and a plurality of fraud rules applied to the attribute data, wherein the authentication level for the new user represents a level of confidence that the enrollment request from the respective user computing device is not fraudulent;
(See French: Figs. 1, 2; Para 
[0017] (“Another object of the invention is to provide an authentication system and method that generate a score indicating the confidence or certainty level of authentication.”)
At the completion of this first level authentication process, the authentication server may allow the requested access, allow the requested access with restriction, refuse access or proceed to another level of authentication.”)
[0125] (“For example, the data supplied by the user may be modeled and graded for confidence level based upon empirical models supplied by third party vendors or available internally.”)
[0141] (“each a first level of confidence about the genuineness of the user's identity.”)
when the calculated authentication level of the new user represents a high level of confidence:
retrieve, from the one or more memory devices, by the digital wallet computing device, a first enrollment procedure of the plurality of enrollment procedures based on the first calculated authentication level of the new user, wherein the first enrollment procedure indicates a streamlined procedure configured to automatically detect the new user of the issuer website to complete the enrollment request; and
transmit, to the user computing device of the new user, an electronically executable first instruction to enable completion of the enrollment request according to the first enrollment procedure;
(See French: Figs. 1, 2; Para [0010] (“Another object of the invention is to provide an authentication system and method that perform a first level of authentication based on a first type of information and, based on the results of the first level of authentication, determine whether to perform at least a second level of authentication using another type of information.”)
when the calculated authentication level of the new user represents a low level of confidence:
retrieve, from the one or more memory devices, by the digital wallet computing device, a second enrollment procedure, which is different from the first enrollment procedure 
transmit, to the user computing device of the new user, an electronically executable first instruction to enable completion of the enrollment request according to the second enrollment procedure;
(See French: Figs. 1, 2; Para 
[0011] (“Another object of the invention is to provide an authentication system and method that determine whether to perform at least a second level of authentication depending on available information and the level of certainty desired.”)
[135] (“If the user has not been rejected outright but has not yet been authenticated, authentication process 10 proceeds to step 40, second level authentication.  Step 40 request and tests the user's input of a second type of information,”)
[0172] (“In second level authentication step 40, a sequence of questions are presented in an interactive query directed to mortgage account information, requesting lender and amount information followed by other merchant account information.”)
grant access to the new user of the digital wallet application only in response to the completion of the respective enrollment request by the new user according to the one of the first or second enrollment procedures.
(See French: Para [0020], [0179])


    PNG
    media_image1.png
    1139
    758
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1137
    650
    media_image2.png
    Greyscale


It would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Laracey as it relates to wallet digital enrollment to include French as it relates user authentication methods.  The motivation for combining the references would have been to use pattern recognition to identify potential fraudulent requests.

Claims 10, 18, 22 are similar to claim 1 and hence rejected on similar grounds.

Claim 4:
determine a unique identifier for the user device that each new user used to send the respective enrollment request, wherein the unique identifier is based on the attribute data.
(See French: Para [0065])

Claims 12, 20 are similar to claim 4 and hence rejected on similar grounds.

Claim 6:
wherein the at least one fraud rule for determining the confidence level of each enrollment request comprises comparing the corresponding attribute data to a fraud information database to determine any matches.
(See French: Para [0125], [0126], [0178])



Claim 9:
wherein the step-up challenge enrollment procedure is associated with the electronically executable second instruction configured to prompt each user computing device of the second subset of the plurality of new users for an issuer identification selection, and wherein said one or more processors are further configured to:
receive the issuer identification selection from each user computing device of the second subset of plurality of new users; and
direct each user computing device of the second subset of plurality of new users to an issuer to an issuer website based on the issuer identification selection 
(See Laracey: Para [0047], [0054], [0056])

Claim 17 is similar to claim 9 and hence rejected on similar grounds.

Claim 2
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Laracey in view of French further in view of Severson et al. (US 2011/0238581 A1).

Claim 2:
The combination of Laracey + French describes but does not specifically disclose:

wherein applying the transport-level security mechanism further includes at least one of establishing a private connection between the digital wallet application and the corresponding user computing device via a TLS handshake protocol, authenticating the corresponding user computing device using public-key cryptography, and performing a message integrity check using a message authentication code, and
wherein applying the message-level security mechanism includes transmitting at least one of a digital signature, a digital certificate, and an encryption key with the authentication data.
However Severson discloses the above limitation (See Severson: Para [0108] – [0110])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Laracey + French to include Severson as it relates to cashless transaction system.  The motivation for combining the references would have been to facilitate enrollment at a vending machine.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
101

Examiner disagrees.
Comparing phone number and email address, calculating authentication level, determining level of confidence retrieving enrollment procedure and assigning users to an authentication level are methods of organizing human activity that can be carried out mentally by a human operator.  A human operator may mentally compare a new user enrollment request with printed fraud rules, visually or mentally determine the confidence level for the enrollment request and visually or mentally determine whether the user enrollment request is fraudulent or not.  Under the 2019 PEG, the “Mental Process” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  A claim recites a mental process when the claim encompasses acts people can perform using their minds or pen and paper (Cybersource v. Retail Decisions).  
The independent claims do not describe any technical details on how authentication levels are implemented.  The steps recited in the Specification and the claims, at most, refer to a high level conceptual framework for subjecting a user to a higher level of authentication if he or she does not meet the level of confidence.  This is not a specific technique for improving a computer but a change in the abstraction 
The claim provides less of a specific means or method than a result or effect that itself is an abstract idea.  A step-up challenge is nothing more than a second layer of abstraction.  To be patent eligible, software inventions must make “non-abstract improvements to existing technological processes and computer technology.” 
To require additional level of scrutiny in the form of step-up challenge based on authentication level is conceptual advice for fraud reduction measures in connection with commercial or legal interactions.  All purported inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation, or in how the processing technologically achieves those results.  Comparing phone number and email address, determining whether authentication of user represents a high or low level of confidence – is merely similar to concepts previously identified by courts as abstract, e.g., obtaining and comparing intangible data (Cybersource v. Retail Decisions).  
Controlling access to resources is exactly the sort of process that “can be performed in the human mind, or by a human using a pen and paper,” which we have repeatedly found unpatentable.  See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011).  The idea long predates Applicant’s claims and is pervasive in human activity, whether in libraries (loaning materials only to card-holding members), office buildings (allowing certain employees entrance to only certain floors), or banks (offering or denying loans to applicants based on suitability and intended use).  In each of these circumstances, as in the claims at issue, a request is made for access 
Courts have repeatedly found the concept of controlling access to re-sources via software to be an abstract idea.  See Smart System Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1371 (Fed. Cir. 2017) (claim involving “denying access to a transit system if the bankcard is invalid” was directed to an abstract idea); Prism Techs. LLC v. T-Mobile USA, Inc., 696 F. App’x 1014, 1017 (Fed. Cir. 2017) (abstract idea of “providing restricted access to resources”); Smartflash LLC v. Apple Inc., 680 F. App’x 977 (Fed. Cir. 2017) (abstract idea of “conditioning and controlling access to data”). The claims at issue here are no different.
Examiner also notes that in a card transaction, it is the card issuer that facilitates commerce between the purchaser and the merchant, by assuming the risk of fraud.  Here, the claims are ultimately directed to making the determination during enrollment request whether to assume the risk of the transaction by the requestor.  Cardholder fraud costs card issuers millions of dollars every year.  Thus, this is a financial risk prevention measure.  The claims are primarily directed to minimizing economic losses.  Hence, the concept of the current invention is no different from the mitigating settlement risk of Alice; transaction performance guaranty of buySAFE; and rules based tasks for processing insurance claims of Accenture.  
Verifying a transaction to avoid fraud is a fundamental economic principle or practice. See, e.g., Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, 955 F.3d 971, 976 (Fed. Cir. 2020).  In Bozeman Financial, the Federal Circuit held that “verifying 
Hence, the claimed limitations are similar to collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); rules based tasks for processing insurance claims (Accenture), collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); obtaining and comparing intangible data (Cybersource); processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); local processing of payments for remotely purchased goods (Inventor Holdings); evaluating loan financing (Mortgage Grader); rules for playing a dice game (In re Guldenaar Holding); voting, verifying and submitting vote for tabulation (Voter Verified).
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, the additional limitations do not integrate the additional limitation into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
Applicant asserts (Pages 22-23 of Remarks) that the pending claims recite more than well-understood, routine and conventional activities at least with respect to calculating an authentication level for a user having submitted an enrollment request for a digital wallet application, and, based on that authentication level, selecting one of a 
Examiner disagrees because Applicant has failed to show that the pending claims improve the prior art.  The pending claims are obvious in view of the prior art.  Laracey teaches wallet enrollment while French teaches and authentication system and method that performs a first level of authentication based on a first type of information and, based on the results of the first level of authentication, determine whether to perform at least a second level of authentication using another type of information.  Furthermore, as noted in Step 2B above, the Specification indicates that the additional elements – a digital wallet computing device and a user computing device – are generic computer components.  Hence, Examiner provided sufficient evidence that the additional elements are WURC in order to satisfy the Berkheimer Memorandum.
For the above reasons, claims are patent-ineligible under § 101.
103
Applicant’s arguments with respect to obviousness rejection have been considered but they are unpersuasive.
Applicant asserts (Page 26 of Remarks) that contrary to the Office’s interpretation of the specification, a same user will not be subject to both a first and a second enrollment procedure.
Examiner disagrees.
However, if the authentication level is calculated to be “not trusted” and/or “don't know enough to trust,” then the new user cardholder may be presented with an authentication challenge, also known as a “step-up challenge.””); [0071] (“However, if the authentication level is “not trusted” and/or “don't know enough to trust,” then new user cardholder 502 may be presented with a step-up challenge.  For example, the step-up challenge requires new user cardholder 502 to identify issuer 130 of the transaction card before being directed to the issuer's website to complete enrollment into the digital wallet application”)
Hence, Applicant’s above assertion is unsupported.
Applicant argues (Pages 28-29 Remarks) that In French, the step of determining whether the user should be subjected to a second level of authentication is performed after the first authentication step, based upon the results of the first authentication step.  In other words, French does not describe determining whether a user is subject to the first or the second authentication step prior to performing either the first or second authentication step.  Stated differently, French does not describe calculating one authentication level and determining, based upon that same one calculated authentication level, whether the user should be subjected to one (streamlined) authentication step or whether the user should be subjected to an additional (step-up) authentication step.  Rather, in stark contrast to the recitations of Claim 1, the authentication determinations of French are sequential – the determination to proceed to a second authentication step is only made after a first step is complete.  Put even more simply, French teaches that the levels of authentication that are appropriate for a certain user is determined during the authentication process, in response to sequential 
Examiner disagrees.
First, Examiner actually agrees with the Applicant in so far as the fact that the authentication determination steps of French are sequential (See French: Figs. 1, 2).  Second, Examiner notes that concept of second authentication level with step-up challenge in Applicant’s invention is also sequential (Para [0031], [0071] of the Specification).  Therefore French teaches this feature.
FIG. 1 of French is a flowchart illustrating the overall authentication process according to the invention.  Authentication process 10 matches, at step 32, the first type of information input by the user with information received from one or more separate data sources.  Based on that comparison, authentication process 10 determines whether the first level authentication is complete at step 34.  If the first level authentication is not complete, authentication process 10 may return to step 14 to prompt the user for omitted, corrected or additional information, return to step 16 to allow the user to input information, or end authentication process at step 36. 
If the user has not been rejected outright but has not yet been authenticated, authentication process 10 proceeds to step 40, second level authentication.  Step 40 request and tests the user's input of a second type of information, which is preferably non-wallet type information.






    PNG
    media_image1.png
    1139
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1137
    650
    media_image2.png
    Greyscale


For the aforementioned reasons, the limitations of the independent claims are obvious over Laracey in view of French.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.